DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to the claims, there are several issues with unclear language that require clarification.  Following are examples of the unclear claims as understood by the Examiner.  The following are suggestions of the claims, but Applicant is not limited to the suggestions.

Relative to claim 17, does Applicant mean: 
“A method for preparing a Surface Mount Technology (SMT) job, the method comprising:

the one or more actuators are configured to automatically store and retrieve the one or more bin load units within said automated SMD warehouse; 
wherein, during the storing and retrieving of the one or more bin load units, the one or more actuators are further configured to optimize presentation of the one or more bin load units at a port of the SMD warehouse based on input data associated with the SMT job, 
and wherein each bin load unit of the one or more bin load units include a component tape reel.”?

Relative to claim 18, how does this claim further limit claim 17.  Claim 17 already includes presenting the one or more bin load units at the port based on input data. Also, the language is unclear.  Does Applicant mean: presenting, using at least one actuator of the automated SMD warehouse, the one or more bin load units at the port of the automated SMD warehouse based on the input data.

Relative to claim 19, does Applicant mean: “wherein the one or more bin load units are a plurality of bin load units, the method further comprising presenting the plurality of bin load units at the port of the automated SMD warehouse in a particular order.”


“retrieving the one or more bin load units from the port of the automated SMD warehouse, and placing the one or more bin load units in a compartment of a bin, by a robot SMT operator.”?

Relative to claim 22, does Applicant mean: “the automated SMD warehouse is configured to store a bin at a position within the automated SMD warehouse, the bin includes one or more compartments configured to hold one or more bin loading units,
the step of automatically redistributing further includes loading the one or more bin load units into the one or more compartments of the bin to establish the bin as a pre-loaded bin holding one or more component tape reels associated with the SMT job based on the input data, and
the method further includes presenting the pre-loaded bin at the port of the automated SMD warehouse based on the input data.”?

Relative to claim 23, the compartment in the bin is already recited.  Some steps do not need to be repeated and can be removed. Does Applicant mean: “the compartment in the bin holds a plurality of bin load units, and the step of automatically redistributing including loading the plurality of bin load units into the compartment such that the pre-loaded bin holds the plurality of bin load units.”?

Relative to claim 24, does Applicant mean: “wherein the pre-loaded bin includes an SMT feeder configured to feed components from a component tape reel of the one or more bin load units held in the one or more compartments, and the components are fed directly into an SMT pick and place machine.”?

Relative to claim 25, does Applicant mean: “further comprising: 
inserting the pre-loaded bin, by a robot SMT operator, into a particular component feeding position of the SMT pick and place machine to at least partially configure the SMT pick and place machine to perform the SMT job.”?

Relative to claim 26, Applicant should insert, “is” before “configured to roll”, for clarity.

Relative to claims 27-28, Applicant should revise “by use of a robot SMT operator” to “by a robot SMT operator”.  

Relative to claim 28, does Applicant mean: 
“A method for preparing a Surface Mount Technology (SMT), the method comprising:
retrieving a bin from a storage position of an automated Surface Mount Device (SMD) warehouse based on input data associated with an SMT job, the bin including a component tape reel associated with the SMT job, the component tape reel held in a 
inserting the bin into a particular component feed position of the SMT pick and place machine, by a robot SMT operator, to at least partially configure the SMT pick and place machine to perform the SMT job.”?

Relative to claim 29, does Applicant mean: “the step of retrieving includes loading the bin on a trolley chassis to establish a trolley holding the bin, the trolley chassis includes wheels configured to roll on a supporting surface,
the method further includes moving the trolley holding the bin to the SMT pick and place machine,
the step of inserting includes separating the bin from the trolley chassis and inserting the bin, by the robot SMT operator, into the particular component feeding position of the SMT pick and place machine, and
the steps of retrieving and inserting are both performed by the robot SMT operator.”?

Relative to claim 33, does Applicant mean: 
“wherein, the automated SMD warehouse is configured to store a bin at a position within the automated SMD warehouse, the bin including one or more compartments configured to hold one or more bin loading units,

the processor is further configured to execute the program of instructions to cause at least one actuator of the automated SMD warehouse to present the pre- loaded bin at a port of the automated SMD warehouse based on the input data.”?

Relative to claim 34, does Applicant mean: “wherein one or more compartments of the bin is configured to hold a plurality of bin load units, and
the step of automatically redistributing including loading the plurality of bin load units into the compartment such that the pre-loaded bin holds the plurality of bin load units based on the input data.”?

Relative to claim 35, does Applicant mean: “The automated SMD warehouse of claim 33, wherein the bin includes an SMT feeder configured to feed components from a component tape reel of the one or more bin load units held in the one or more compartments, and the components are fed directly into an SMT pick and place machine.”?

Relative to claim 36, does Applicant mean: 
“A Surface Mount Technology (SMT) system, comprising:
an SMT information database;
an SMT pick and place machine; and

one or more actuators configured to automatically store and retrieve one or more bins at one or more particular positions within said automated SMD warehouse, 
each bin including a component tape reel associated with an SMT job, the component tape reel held in a compartment of the bin, and each bin further including an SMT feeder configured to feed components from the component tape reel held in the bin compartment directly into the SMT pick and place machine; 
a memory storing a program of instructions; and 
a processor configured to execute the program of instructions to control the one or more actuators to: 
automatically redistribute the one or more bins between positions within the automated SMD warehouse based on input data associated with the SMT job, and
cause at least one actuator of the automated SMD warehouse to present the one or more bins at a port of the automated SMD warehouse based on the input data, and to transfer the one or more bins from the automated SMD warehouse to the SMT pick and place machine, 
wherein the one or more bins are inserted into one or more particular component feed positions of the SMT pick and place machine, by a robot SMT operator, to at least partially configure the SMT pick and place machine to perform the SMT job.”?

Relative to claim 37, does Applicant mean: 
“further including: a motorized trolley including a chassis, the chassis including wheels that are configured to roll on a supporting surface, and the chassis is further 

Relative to claim 38, does Applicant mean: “wherein the chassis is configured to move the one or more bins to the SMT pick and place machine, and
the one or more bins are configured to be separated from the chassis and inserted into the one or more particular component feed positions of the SMT pick and place machine, by the robot SMT operator.”?
Claims 21, 30-32, 35-38 are clear as written.
Appropriate clarification is required.

Allowable Subject Matter
Claims 17-38 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  Relative to claim 17, the prior art does not disclose: 
A method for preparing a Surface Mount Technology (SMT) job, the method comprising:
automatically redistributing one or more bin load units between positions within an automated Surface Mount Device (SMD) warehouse using one or more actuators;

the one or more actuators are further configured to optimize presentation of the one or more bin load units at a port of the SMD warehouse based on input data associated with the SMT job, 
and wherein each bin load unit of the one or more bin load units include a component tape reel, as claimed.

Relative to claim 28, the prior art does not disclose: 
retrieving a bin from a storage position of an automated Surface Mount Device (SMD) warehouse based on input data associated with an SMT job, the bin including a component tape reel associated with the SMT job, 
the component tape reel held in a compartment of the bin, the bin further including an SMT feeder configured to feed components from the component tape reel directly into an SMT pick and place machine; and
inserting the bin into a component feed position of the SMT pick and place machine, by a robot SMT operator, to at least partially configure the SMT pick and place machine to perform the SMT job, as claimed.

Relative to claim 36, the prior art does not disclose: 
A Surface Mount Technology (SMT) system, comprising:
an SMT information database;
an SMT pick and place machine; and

one or more actuators configured to automatically store and retrieve one or more bins at one or more particular positions within said automated SMD warehouse, 
each bin including a component tape reel associated with an SMT job, the component tape reel held in a compartment of the bin, and each bin further including an SMT feeder configured to feed components from the component tape reel held in the bin compartment directly into the SMT pick and place machine; 
a memory storing a program of instructions; and 
a processor configured to control the one or more actuators to: 
automatically redistribute the one or more bins between positions within the automated SMD warehouse based on input data associated with the SMT job, and
cause at least one actuator of the automated SMD warehouse to present the one or more bins at a port of the automated SMD warehouse based on the input data, and to transfer the one or more bins from the automated SMD warehouse to the SMT pick and place machine, and 
the one or more bins are inserted into one or more particular component feed positions of the SMT pick and place machine, by a robot SMT operator, to at least partially configure the SMT pick and place machine to perform the SMT job, as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/           Primary Examiner, Art Unit 3655